12‐3403‐cv (L) 
In Re: World Trade Ctr. Lower Manhattan Disaster Site Litig.  

                                          In the
             United States Court of Appeals
                           For the Second Circuit
                                   
                       August Term, 2013 
                Nos. 12‐3403‐cv (L) 12‐3729 (Con) 
                                   
                                   
      IN RE: WORLD TRADE CENTER LOWER MANHATTAN  
                 DISASTER SITE LITIGATION 
                                    
                                 
                  DOROTA MARKUT, et al., 
                            Plaintiffs, 

                              BYRON ACOSTA, et al., 
                                Plaintiffs‐Appellants, 
                                           v. 

               VERIZON NEW YORK INCORPORATED, 
                        Defendant‐Appellee, 
                                    
                  TULLY INDUSTRIES, INC., et al., 
                            Defendants, 
                                    
             WTC CAPTIVE INSURANCE COMPANY, INC.,  
                          Interested‐Party,  
                                    
                                    
IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

       WORBY GRONER EDELMAN & NAPOLI BERN, LLP, 
                    Cross‐Defendant.  
                            

            Appeal from the United States District Court 
               for the Southern District of New York. 
                     Alvin K. Hellerstein, Judge. 
                                    
                                    
                      ARGUED: OCTOBER 9, 2013 
                        DECIDED: JULY 10, 2014 
                                    
                                    
          Before: LYNCH, CHIN, and DRONEY, Circuit Judges. 
                       

       Appeal from orders of the United States District Court for the 
Southern District of New York (Hellerstein, J.) dismissing claims of 
211 plaintiffs for answering ʺnoneʺ to interrogatory asking them to 
identify ʺdiagnosedʺ conditions, injuries, and diseases for which 
they were seeking recovery and claims of 31 plaintiffs for failure to 
prosecute.  
        
       AFFIRMED IN PART, VACATED IN PART, AND REMANDED. 
                                        
                                        
                     DENISE A. RUBIN (Paul J. Napoli and W. Steven 
                     Berman, on the brief), Napoli Bern Ripka Shkolnik 
                     LLP, New York, New York, for Plaintiffs Dorota 
                     Markut, et al., and Plaintiffs‐Appellants Byron 
                     Acosta, et al. 
                      



                                  ‐2‐ 
    IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

                    LEE ANN STEVENSON, Kirkland & Ellis LLP, 
                    New York, New York, (Richard E. Leff, 
                    McGivney & Kluger, P.C., on the brief), New York, 
                    New York, for Defendant‐Appellee Verizon New 
                    York Incorporated.  
                     
                    James E. Tyrell, Patton Boggs LLP, Newark, New 
                    Jersey, for Defendants Tully Industries Inc., et al. 
                     
                    Margaret H. Warner, McDermott Will & Emery 
                    LLP, Washington, DC, for Interested‐Third‐Party 
                    WTC Captive Insurance Company, Inc. 
                        
 
CHIN, Circuit Judge: 

        In the aftermath of the attacks on the World Trade Center 

(ʺWTCʺ) on September 11, 2001, thousands of individuals 

participated in rescue, recovery, and clean‐up operations at the 

World Trade Center site and surrounding areas.  Many sustained 

injuries and brought lawsuits seeking compensation.  These cases 

were consolidated before a single judge, the Honorable Alvin K. 

Hellerstein, in the United States District Court for the Southern 

District of New York.  In this case, plaintiffs‐appellants are cleaning 

workers who purportedly were exposed to toxic contaminants while 

working in buildings on the periphery of the World Trade Center 

site following the attacks.  Plaintiffs were employed by cleaning 



                                   ‐3‐ 
IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

companies hired by defendants, owners of various buildings in 

lower Manhattan that were damaged or destroyed in the attacks.   

      Two orders of the district court are challenged on this appeal.  

First, the district court granted summary judgment dismissing the 

claims of 211 plaintiffs who answered ʺnoneʺ to an interrogatory 

asking plaintiffs to identify ʺdiagnosedʺ conditions, injuries, and 

diseases for which they were seeking recovery.  Second, the district 

court dismissed the claims of another 31 plaintiffs for failure to 

prosecute because they did not certify their interrogatory responses 

by a court ordered deadline.  We vacate and remand with respect to 

the grant of summary judgment dismissing the claims of the 211 

plaintiffs, and we affirm with respect to the dismissal of the claims 

of the 31 plaintiffs for failure to prosecute. 

                     STATEMENT OF THE CASE 

A.    The Statutory Background  

      In response to the terrorist attacks and their aftermath, 

Congress enacted the Air Transportation Safety and System 

Stabilization Act of 2001 (ʺATSSAʺ), Pub. L. No. 107‐42, 115 Stat. 230 

(codified as amended at 49 U.S.C. § 40101 note).  Among other 

things, ATSSA established the Victimʹs Compensation Fund (the 

ʺVCFʺ) to provide relief to individuals who suffered physical harm 

or death as a result of the terrorist attacks.  See id. §§ 401, 403.  To be 


                                    ‐4‐ 
 IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

eligible for the VCF, individuals were required to waive their right 

to pursue damages in court for injuries that they sustained as a 

result of the terrorist attacks.  See id. § 405(c)(3)(B)(i).  ATSSA, as 

amended, also provided for a federal cause of action for damages 

arising from the terrorist attacks and mandated that the United 

States District Court for the Southern District of New York have 

original and exclusive jurisdiction to hear such claims.  See 

id. § 408(b)(3) (as amended). 

       The VCF was originally open to claims from December 21, 

2001 through December 22, 2003.  See id. § 405(a)(3); see also James 

Zadroga 9/11 Health and Compensation Act of 2010, Pub. L. No. 

111‐347, § 202(b)(3), 124 Stat. 3623 (2011) (the ʺZadroga Actʺ); James 

Zadroga 9/11 Health and Compensation Act of 2010, 76 Fed. Reg. 

54112, 54112 (Aug. 31, 2011) (codified at 28 C.F.R. § 104).  Congress 

passed the Zadroga Act to amend ATSSA, reopen the VCF, and 

provide medical monitoring and treatment benefits to those workers 

who responded to and cleaned up after the terrorist attacks.  The 

Zadroga Act and its implementing regulations provided, among 

other things, that to be eligible for the VCF, claimants had to 

withdraw any pending civil actions for damages related to WTC 

work by January 2, 2012.  See 28 C.F.R. § 104.61(b) (2011).                        




                                       ‐5‐ 
 IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

B.         The Proceedings Below 

           1.         The Pleadings and Initial Discovery 

           Plaintiffsʹ claims are part of the mass tort litigation arising 

from the terrorist attacks.   These cases were consolidated before the 

district court for pre‐trial purposes on November 1, 2002.1   

           In their First Amended Master Complaint (the ʺMaster 

Complaintʺ), dated March 28, 2008, plaintiffs asserted claims for 

negligence, wrongful death, and violations of the New York Labor 

Law.  They alleged that defendants failed to ʺprovide for [their] 

safety, protection and well‐beingʺ by failing to adequately monitor 

their working conditions and provide safety equipment to protect 

them from harmful airborne contaminants.  App. at 11276‐80.  As a 

result, plaintiffs contended that they:  

           sustained severe and permanent personal injur[ies] 
           and/or disabilit[ies] and will be permanently caused to 
           suffer pain, suffering, inconvenience and other effects of 
           such injuries which included conscious pain and 
           suffering and/or which may result in . . . wrongful death 
           . . . including the fear of same . . . . In addition, 
           [plaintiffs] incurred and in the future will necessarily 
           incur further hospital and/or medical expenses in an 

                                              
1 The Court has summarized the background of these related cases in greater 

detail in McNally v. Port Authority, 414 F.3d 352, 357‐63 (2d Cir. 2005), and In re 
World Trade Center Disaster Site Litigation, 521 F.3d 169, 172‐75 (2d Cir. 2008).   



                                                 ‐6‐ 
 IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

       effort to be cured of said injuries; and . . . ha[ve] 
       suffered and will necessarily suffer additional loss of 
       time and earnings from employment.   
        

Pl. Amend. Compl. at ¶ 142.   

       The district court required individual plaintiffs to complete 

and submit a ʺPro‐Forma First Amended Complaint by Adoptionʺ 

(the ʺCheck‐off Complaintʺ).  The Check‐off Complaint included, 

among other things, each plaintiffʹs personal information, the hours 

and locations at which she worked, and the injuries she alleged as a 

result of her work.  Some plaintiffs also completed ʺcore discovery 

responses,ʺ which contained, among other things, a list of injuries 

and symptoms that they alleged resulted from WTC‐related work, 

the contact information of the physicians or healthcare providers 

who treated or diagnosed them, a list of diagnoses (if any) that they 

received related to their injuries, and information as to whether a 

physician or healthcare provider connected their injuries to 

WTC‐related work.  Some plaintiffs also submitted medical records.  

The information generated from the core discovery responses and 

the medical records were stored in court‐ordered databases.   

       On February 2, 2011 the district court stayed all proceedings, 

with the exception of ʺcore discovery obligations,ʺ until July 25, 

2011.    



                                   ‐7‐ 
    IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

           2.         The TCDI Database 

           On August 2, 2011, the district court held a conference to 

determine how to proceed in light of the expiration of the July 25 

stay.  The district court and the parties acknowledged that, 

throughout the litigation, medical information and discovery 

responses had been gathered and stored in the court‐ordered 

databases.  Nevertheless, the district court discussed the need for a 

neutral database (the ʺTCDI Databaseʺ),2 comprised of responses to a 

set of interrogatories agreed to by the parties, to gather and house 

essential information about each plaintiff.  The district court 

explained that the TCDI Database was necessary to determine how 

many of the approximately 1,500 plaintiffs were pursuing their cases 

or instead were opting out of the litigation to receive compensation 

through the VCF under the Zadroga Act.  Further, plaintiffs were to 

certify their answers to the interrogatories, so as to provide reliable 

information about their claims.  Finally, the district court explained 

and the parties agreed that the TCDI Database would serve as a tool 

to choose the cases that would proceed as a group for more intensive 

discovery.  The further discovery would verify the reliability of 

                                              
2 The TCDI Database was created and maintained by Technology Concepts & 

Design Incorporated, a litigation support corporation.   



                                                 ‐8‐ 
    IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

information provided in the initial discovery process and prepare 

initial cases for trial.   

        The district court summarized the discovery and scheduling 

issues that were raised at the August 2 conference in an order dated 

August 29, 2011.  The district court ordered counsel to create a set of 

questions with the court‐appointed Special Masters that each 

plaintiff would answer and certify.  Plaintiffs were ʺrequired to 

complete the questionnaires in a timely fashionʺ and ʺ[a]ny 

[p]laintiff who fail[ed] to fill out his or her questionnaire in a time 

period that enable[d] . . . th[e] discovery program to proceed 

[would] be liable to be dismissed for failure to prosecute their case.ʺ  

App. at 1746‐47.  From the information generated by the 

interrogatories and stored in the TCDI Database, the Special Masters 

were to generate a list of cases from which counsel and the district 

court would choose an initial 45 cases to proceed with further 

discovery.  The process was to be completed by October 11, 2011.    

        The TCDI Database was to be created through plaintiffsʹ 

responses to 33 interrogatories, organized under nine headings:  (1) 

case profile data; (2) WTC work background data; (3) deceased 

plaintiffs; (4) tobacco use; (5) pre‐existing disorders, diseases, and 

anatomical abnormalities; (6) diagnosed conditions/ injuries and 

diseases for which plaintiff seeks recovery in this litigation; (7) loss 


                                    ‐9‐ 
    IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

of earnings; (8) disability claims; and (9) workersʹ compensation 

claims.  Under the heading ʺDiagnosed Conditions/ Injuries and 

Diseases for which P[laintiff] seeks recovery in this litigation,ʺ one 

interrogatory asked ʺ[f]or which diagnosed 

condition(s)/injury(s)/disease(s) does P[laintiff] seek recovery?ʺ  

U.S.C.A. dkt. no. 12‐3403, doc. no. 164 at 2.            

        3.    Enlargements of Time and the December 8, 2011 Order 

        Shortly after the August 29, 2011 order, plaintiffs asked the 

district court to ʺrelaxʺ the requirement that their interrogatories be 

sworn.  Citing 28 U.S.C. § 1746 and Federal Rule of Civil Procedure 

33, the district court denied plaintiffsʹ request, but granted plaintiffs 

an extension until October 31, 2011 to provide their sworn answers.  

The district court granted plaintiffs a second extension on November 

8, 2011.  In an order dated November 17, 2011, the district court 

granted plaintiffs a third extension, to December 2, 2011, providing 

that ʺ[n]o further enlargements will be granted.ʺ  App. at 1753.   

        In an order dated December 8, 2011, the district court denied 

plaintiffsʹ motion to further enlarge the time for 170 plaintiffs to 

provide sworn or certified answers to the interrogatories.   

Accordingly, the district court dismissed these cases with prejudice 

for failure to prosecute.  The order provided that plaintiffs who 

wished to move to open the judgment dismissing their cases had to 


                                     ‐10‐ 
    IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

file motions by January 2, 2012 showing a ground provided by 

Federal Rule of Civil Procedure 60(b).     

        This Court affirmed the December 8 order on appeal.  Cortez v. 

City of New York, 722 F.3d 483 (2d Cir. 2013) (per curiam).        

        4.       Dismissal of Plaintiffsʹ Claims 

        In an order dated December 22, 2011, the district court 

directed defendants to file a motion to dismiss 281 plaintiffsʹ claims 

for which plaintiffs answered ʺnoneʺ to the diagnosis interrogatory.  

The December 22 order also listed the cases that the district court 

and counsel chose, based on the information in the TCDI database, 

to proceed to intensive discovery and trial.  The remaining cases 

were stayed pending the full discovery process for these selected 

cases.        

        On January 11, 2012, pursuant to Rule 56 and the December 22 

order, defendants moved for summary judgment against 281 

plaintiffs who answered ʺnoneʺ to the diagnosis interrogatory, 

arguing that under New York law plaintiffs could not, in light of 

their responses, maintain their causes of action.  In addition, 

pursuant to Rules 37 and 41, defendants moved to dismiss 132 

plaintiffsʹ claims for failure to properly certify their interrogatory 

responses by the December 2 deadline.   




                                    ‐11‐ 
    IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

        Plaintiffs opposed the motions.  As an initial matter, plaintiffs 

clarified that of the 281 plaintiffs identified in defendantsʹ motion for 

summary judgment, only 219 plaintiffs were pursuing their claims.  

Plaintiffs argued, among other things, that defendantsʹ motion for 

summary judgment against the plaintiffs who answered ʺnoneʺ 

improperly relied on the TCDI Database, which was a means for 

gathering and sorting through basic information about plaintiffsʹ 

claims, rather than dispositive discovery.  Plaintiffs submitted over 

400 exhibits, consisting of plaintiffsʹ pleadings, core discovery 

responses, and affidavits alleging injuries and symptoms that they 

suffered because of WTC‐related work, to demonstrate that genuine 

material issues of fact existed.  Specifically, of the 219 plaintiffs, 203 

submitted their Check‐off Complaints, 97 submitted their core 

discovery responses, and 108 completed affidavits after defendantsʹ 

motion for summary judgment was filed (the ʺlate affidavitsʺ).  

Some 117 plaintiffs also amended their responses to the diagnosis 

interrogatory on the TCDI Database to allege specific injuries, 

including fear of cancer and medical monitoring.  To support their 

claims, plaintiffs submitted an affidavit from Shira Kramer, Ph.D., 

M.H.S., explaining that ʺWTC‐exposed populations . . . have 

experienced increased risks of . . . ʹWTC cough[,]ʹ new or worsening 




                                    ‐12‐ 
    IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

upper and lower respiratory symptoms, [and] asthma,ʺ among other 

things.  Kramer Affidavit at ¶ 6.       

        In response, defendants submitted a schedule comparing the 

answers of 70 plaintiffs who submitted both amended diagnosis 

interrogatories and late affidavits, claiming that the injuries these 

plaintiffs alleged were inconsistent and accordingly implausible.  

Defendants also submitted medical records from two plaintiffs to 

show that the injuries that they alleged pre‐dated the terrorist 

attacks.  On July 23, 2012, the district court heard oral argument on 

defendantsʹ motions.    

        In an order dated July 25, 2012, the district court granted 

defendantsʹ motion to dismiss 31 plaintiffsʹ claims for failure to 

prosecute their cases for the reasons stated in the December 8 order.  

The July 25 order provided that if plaintiffs wished to move to open 

the judgment dismissing their cases, they could file motions by 

August 24, 2012 showing a ground provided by Rule 60(b).   

        The district court also granted defendantsʹ motion for 

summary judgment against those plaintiffs who answered ʺnoneʺ to 

the diagnosis interrogatory.  The district court explained that it 

would not consider plaintiffsʹ affidavits that disputed their prior 

sworn answers and accordingly created a material issue of fact after 

defendantsʹ motion for summary judgment.  Further, the district 


                                    ‐13‐ 
    IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

court found that claims for medical monitoring and fear of cancer 

are not stand‐alone causes of action under New York law.  The 

district court ordered defendants to identify the specific plaintiffs 

affected by the July 25 order.     

        In an order dated August 9, 2012, the district court dismissed 

211 plaintiffsʹ claims identified by the defendants for the reasons set 

forth in the July 25 order.     

        Plaintiffs appeal the July 25 and August 9 orders.   

                              DISCUSSION 

        We address first the district courtʹs grant of summary 

judgment against the 211 plaintiffs who answered ʺnoneʺ to the 

diagnosis interrogatory and second the district courtʹs dismissal of 

the 31 claims for failure to prosecute.  

A.      Summary Judgment 

        1.    Applicable Law   

        We review the grant of summary judgment de novo, 

construing the evidence in the light most favorable to the 

non‐moving parties and drawing all reasonable inferences in their 

favor.  See Mullins v. City of New York, 653 F.3d 104, 113 (2d Cir. 

2011). 

        Summary judgment may be granted only ʺif the pleadings, 

depositions, answers to interrogatories, and admissions on file, 


                                      ‐14‐ 
 IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

together with the affidavits, if any, show that there is no genuine 

issue as to any material fact and that the moving party is entitled to 

judgment as a matter of law.ʺ  Sec. Ins. Co. of Hartford v. Old Dominion 

Freight Line, Inc., 391 F.3d 77, 82 (2d Cir. 2004) (internal quotation 

marks omitted).  If ʺthere is any evidence in the record from which a 

reasonable inference could be drawn in favor of the opposing party, 

summary judgment is improper.ʺ  Id. at 83.  In other words, for 

defendants ʺto succeed on summary judgment [they] must establish 

ʹthat [plaintiffs are] unable to prove at least one of the essential 

elementsʹʺ of their claims.  Rubens v. Mason, 527 F.3d 252, 255 (2d Cir. 

2008) (quoting Crawford v. McBride, 303 A.D.2d 442, 442 (2d Depʹt 

2003)).     

       To establish their claims, plaintiffs must show that they were 

injured by defendantsʹ conduct.  Specifically, to establish a prima 

facie case of negligence under New York law, a plaintiff must show 

ʺ(1) the existence of a duty on defendantʹs part as to plaintiff; (2) a 

breach of this duty, and (3) injury to the plaintiff as a result thereof.ʹʺ  

Caronia v. Philip Morris USA, Inc., 715 F.3d 417, 428 (2d Cir. 2013) 

(quoting Akins v. Glens Falls City Sch. Dist., 53 N.Y.2d 325, 333 

(1981)).  Codifying common law negligence, New York Labor 

Law § 200 provides for a general duty to protect the health and 




                                    ‐15‐ 
IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

safety of employees.  See, e.g., Haider v. Davis, 35 A.D.3d 363, 364 (2d 

Depʹt 2006).   

      Under New York Labor Law § 241, which applies to 

construction, excavation, and demolition work, ʺcontractors and 

owners and their agentsʺ are required, among other things, to 

ʺprovide reasonable and adequate protection and safetyʺ to their 

employees, according to such rules as the commissioner of labor 

may prescribe.  N.Y. Lab. L. § 241(6).  A defendant is liable 

under § 241(6) if ʺthe defendant violated a safety regulation that set 

forth a specific standard of conduct, and . . . the violation was the 

proximate cause of [plaintiffʹs] injuries.ʺ  Wilson v. City of New York, 

89 F.3d 32, 38 (2d Cir. 1996).   

      2.     Application  

      In granting summary judgment based solely on plaintiffsʹ 

response of ʺnoneʺ to the interrogatory, the district court erred.  

While we appreciate that the sheer number of cases before the 

district court made its task of managing this mass tort litigation 

extraordinarily difficult, the district court was obliged to 

individually consider each plaintiffʹs answer of ʺnoneʺ in the context 

of any other evidence of injury.   

      The use of the word ʺdiagnosedʺ in the interrogatory created 

some ambiguity.  It was possible that a plaintiff manifested 


                                    ‐16‐ 
IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

symptoms of a condition, illness, or disease that had not yet been 

diagnosed when he answered the interrogatory.  Indeed, claims 

arising from exposure to toxic or harmful substances often present 

nuanced and fact‐specific questions as to whether and when a 

legally cognizable injury exists.   

      For example, under New York law, a cause of action accrues 

in the toxic tort context when a plaintiff discovers an injury or ʺwhen 

through the exercise of reasonable diligence such injury should have 

been discovered by the plaintiff, whichever is earlier.ʺ  N. Y. C. P. L. 

R. § 214‐c (2).  In In re New York County DES Litigation, 89 N.Y.2d 506, 

514 (1997), the New York Court of Appeals considered whether a 

plaintiffʹs action for reproductive injuries resulting from her 

motherʹs exposure to diethylstilbestrol (ʺDESʺ) was time‐barred.  

Finding that it was, the Court held that ʺthe time for bringing [an] 

action begins to run under [C.P.L.R. § 214‐c (2)] when the injured 

party discovers the primary condition on which the claim is basedʺ 

rather than ʺwhen the connection between [the] symptoms and the 

injuredʹs exposure to a toxic substance is recognized.ʺ  Id. at 509.  

Accordingly, when a legally cognizable injury accrues is not 

dependent on ʺthe medical sophistication of the individual plaintiff 

[or] the diagnostic acuity of his or her chosen physician.ʺ  Id. at 515.  

Instead, C.P.L.R. § 214‐c requires only the ʺdiscovery of the 


                                   ‐17‐ 
IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

manifestations or symptoms of the latent disease that the harmful 

substance produced.ʺ  Id. at 514; see also Goffredo v. City of New York, 

33 A.D.3d 346, 347 (1st Depʹt 2006) (finding petition to serve notice 

on city for personal injury as a result of exposure to harmful 

substance untimely based on when symptoms manifested 

themselves, rather than when illness was diagnosed).       

      New York courts have not established a bright‐line rule for 

when symptoms or manifestations of a physical condition are 

sufficient to trigger CPLR § 214‐c.  See DES Litigation, 89 N.Y.2d at 

514 n.4 (recognizing ʺthere may be situations in which the claimant 

may experience early symptoms that are too isolated or 

inconsequentialʺ but declining to decide ʺprecisely where the 

threshold liesʺ); cf. Sweeney v. Gen. Print., 210 A.D.2d 865, 865 (3d 

Depʹt 1994) (ʺ[T]he phrase ʹdiscovery of the injuryʹ necessarily 

contemplates something less than full awareness that one has been 

damaged as a result of exposure to a particular toxic substance.ʺ).  

Courts have instead tailored their inquiries as to when a legally 

cognizable injury exists in toxic tort cases to the particular facts 

before them, focusing on factors such as the extent of plaintiffʹs 

exposure to a toxic substance, her medical history, the onset of her 

symptoms, and the manifestations of a particular illness or disease.  

See, e.g., Rosner v. Mira, Inc., 16 A.D.3d 277, 278 (1st Depʹt 2005) 


                                   ‐18‐ 
IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

(finding plaintiffʹs onset of extreme pain in left eye a ʺdiscoverable 

objective manifestationʺ of injury based on exposure to a toxic 

substance) (quoting Krogmann v. Glen Falls City Sch. Dist., 231 A.D.2d 

76, 78 (3d Depʹt 1997); Whitney v. Agway Inc., 238 A.D.2d 782, 784‐85 

(3d Depʹt 1997) (concluding plaintiffʹs action accrued at some point 

between the onset of her symptoms and her probable diagnosis, 

because ʺshe was immediately aware of the existence of symptoms 

that were practically identical to those classically caused by pesticide 

poisoningʺ and plaintiffʹs ʺphysicians were, at the very least, 

exploring the poisoning theory as a probable source of her 

symptomsʺ).  Contrary to defendantsʹ suggestion, therefore, a 

plaintiffʹs answer of ʺnoneʺ to the interrogatory did not foreclose the 

possibility that she would be able to maintain her cause of action 

under New York Law.        

      The answer ʺnoneʺ did not necessarily preclude other 

evidence of injury.  Rather, the district court was required to 

examine each plaintiffʹs submissions in the record to determine 

whether that plaintiff raised a genuine issue of material fact as to 

whether he or she had sustained a compensable injury.  Some 

plaintiffs submitted evidence of injury that was not, at least 

arguably, inconsistent with a ʺnoneʺ answer to the interrogatory.  In 

our view, roughly three categories of plaintiffs existed.   


                                  ‐19‐ 
 IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

           The first category includes those plaintiffs who answered 

ʺnoneʺ and submitted merely Check‐off Complaints in response to 

defendantsʹ motion.  The grant of summary judgment against them 

was proper.  Not only did these plaintiffs answer ʺnoneʺ to the 

interrogatory, they failed to submit any evidence of injury.  Plaintiffs 

were required to go beyond their pleadings to show that genuine 

issues of fact existed.  See Celotex Corp. v. Catrett, 477 U.S. 317, 324 

(1986).3   

           Summary judgment was improper without more analysis, 

however, as to the second category of plaintiffs ‐‐ those who offered 

core discovery responses before defendants moved for summary 

judgment.  In these responses, several plaintiffs provided evidence 

of injuries of and/or symptoms resulting from air contaminants at 

the WTC site.  For example, one plaintiff swore that he suffered from 

chronic cough, dyspnea, and an optic problem.  His symptoms 

                                              
3 We reject plaintiffsʹ argument that the response to the diagnosis interrogatory 

could not be a basis for summary judgment because these initial interrogatories 
were only preliminary.  The response was still a sworn statement.  Moreover, 
plaintiffs had the opportunity to produce other discovery to prove injury, and 
many in fact did.  Finally, to the extent that plaintiffs needed additional time for 
discovery, they failed to file an affidavit pursuant to Federal Rule of Civil 
Procedure 56(d).  See Paddington Partners v. Bouchard, 34 F.3d 1132, 1137 (2d Cir. 
1994) (ʺ[T]he failure to file an affidavit under [this Rule] is itself sufficient 
grounds to reject a claim that the opportunity for discovery was inadequate.ʺ).     



                                                 ‐20‐ 
IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

included, among other things, chest tightness, cough, eye irritation, 

fatigue, and shortness of breath.  He visited a hospital several times 

for his injuries and alleged that a physician connected two of his 

injuries to his WTC work.  This response, in conjunction with 

plaintiffsʹ expert report that identified the adverse effects of 

exposure to air contaminants at the WTC site, created an issue of 

material fact as to whether this plaintiff sustained injuries resulting 

from defendantsʹ actions.     

      Another plaintiff represented in his core discovery response 

that he suffered from respiratory problems.  His symptoms were 

dizziness, fatigue, and shortness of breath.  The plaintiff indicated 

that he visited a physician for these respiratory problems, but he did 

not receive a diagnosis.  His negative answer to the diagnosis 

interrogatory, therefore, was not inconsistent with his core discovery 

response and a material issue of fact existed as to whether he 

suffered a legally cognizable injury.  Hence, summary judgment was 

premature as to these plaintiffs, as well as to other plaintiffs with 

similar discovery responses as there was ʺevidence in the record 

from which a reasonable inference could be drawnʺ that these 

plaintiffs were injured by defendantsʹ conduct.  Sec. Ins. Co. of 

Hartford, 391 F.3d at 82‐83 (internal quotation marks omitted).    




                                   ‐21‐ 
 IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

       The third category of plaintiffs was comprised of individuals 

who did not submit core discovery responses, but instead offered 

late affidavits and/or amended interrogatory responses.  Whether 

summary judgment was warranted as to their claims depends on the 

individual responses.  The district court was correct, as a general 

matter, that plaintiffs may not create material issues of fact by 

submitting affidavits that dispute their own prior testimony.  See 

Trans‐Orient Marine Corp. v. Star Trading & Marine, Inc., 925 F.2d 566, 

572 (2d Cir. 1991).  The principle does not apply, however, if the 

statements ʺare not actually contradictory,ʺ or ʺthe later sworn 

assertion addresses an issue that . . . was not thoroughly or clearly[ ] 

explored . . . .ʺ  Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 43 (2d Cir. 

2000).   

       In light of the language of the diagnosis interrogatory, it is 

unclear that the late affidavits or amended interrogatory responses 

necessarily contradicted plaintiffsʹ answers to the diagnosis 

interrogatory.  For example, one plaintiff, in her late affidavit, swore 

that she suffered from bronchitis at least two times a year, chronic 

coughing, and difficulty breathing.  This submission was not 

necessarily inconsistent with her answer of ʺnoneʺ as to whether she 

sought recovery for a diagnosed condition, disease, or injury.   




                                    ‐22‐ 
 IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

       Moreover, some of the plaintiffs may have had reasonable 

explanations for amending their interrogatory responses.  During 

oral argument on the summary judgment motion, defendants 

claimed that some plaintiffs amended their answers to the diagnosis 

interrogatory without explanation.  Plaintiffs did, however, attempt 

to provide an explanation as they contended that they did not 

originally understand the diagnosis interrogatory to address any 

injuries other than currently diagnosed conditions.  Consistent with 

that explanation, many of the amended interrogatories alleged 

symptoms or manifestations of illnesses that were not currently 

diagnosed.  Accordingly, on remand, the district court should 

consider whether plaintiffsʹ individual submissions necessarily 

contradicted their interrogatory responses in light of their alleged 

injuries, pleadings, previous discovery submissions, and the 

language of the diagnosis interrogatory.       

       Of course, to the extent that plaintiffs alleged independent 

causes of action for medical monitoring or fear of cancer, the district 

court was correct to dismiss these claims.  Medical monitoring is not 

an independent cause of action under New York law.  See Caronia v. 

Philip Morris USA, Inc., 22 N.Y.3d 439, 452 (2013).  Similarly, to 

establish entitlement to damages for fear of cancer, a plaintiff must 

show a ʺʹrational basisʹ for [the] fear[,] . . . i.e., . . . a ʹclinically 


                                        ‐23‐ 
IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

demonstrable presence of toxins in the plaintiffʹs body, or some 

indication of toxin‐induced disease, i.e., some physical manifestation 

of toxin contamination.ʹʺ  Id. at 448‐49 (quoting Abusio v. Consol. 

Edison Co. of N.Y., 238 A.D.2d 454, 454‐55 (2d Depʹt. 1997) (brackets 

in original omitted).  In other words, a fear of cancer without some 

physical manifestation of contamination is not an independent basis 

for a cause of action.  We note, however, that a plaintiff may obtain 

the remedy of medical monitoring ʺas consequential damages, so 

long as the remedy is premised on the plaintiff establishing 

entitlement to damages on an already existing tort cause of action.ʺ  

Id. at 452.          

       In sum, the fact that plaintiffs answered ʺnoneʺ to the 

interrogatory was an insufficient basis, by itself, for a blanket 

conclusion that all 211 plaintiffs could not establish their claims 

against defendants as a matter of law.  Instead, the district court, 

with the help of the Special Masters, must assess plaintiffsʹ 

submissions individually before deciding whether summary 

judgment is appropriate.  We note, of course, that after making this 

individual assessment, if the district court finds that no genuine 

issues of material fact exist as to whether a plaintiff sustained a 

legally cognizable injury under New York law, summary judgment 

would be proper. 


                                  ‐24‐ 
    IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

B.      Failure to Prosecute 

        We turn to the district courtʹs order dismissing the claims of 

the 31 plaintiffs for failure to prosecute.  As plaintiffs conceded at 

oral argument on appeal, their claim of error is largely foreclosed by 

our decision in Cortez.  Plaintiffs contend, however, that the district 

court erred in refusing to deem their claims dismissed nunc pro tunc 

to December 8, 2011, in accordance with the December 8 order.  

Plaintiffs argue that they were unable to apply for the VCF because 

their dismissals were not effective by January 2, 2012, the deadline 

for withdrawing civil actions.  See 28 C.F.R. § 104.61(b) (2011).   

        We review the ʺgrant or denial of equitable relief for abuse of 

discretion.ʺ  United States v. Zaleski, 686 F.3d 90, 92 (2d Cir.), cert. 

denied 133 S. Ct. 554 (2012).   ʺNunc pro tunc, Latin for ʹnow for then,ʹ 

refers to a courtʹs inherent power to enter an order having 

retroactive effect.ʺ  Iouri v. Aschroft, 487 F.3d 76, 87 (2d Cir. 2006).  A 

district courtʹs exercise of this power is ʺa far‐reaching equitable 

remedy applied in certain exceptional cases, typically aimed at 

rectifying any injustice to the parties suffered by them on account of 

judicial delay.ʺ  Id. (internal quotation marks, citations, and 

alterations omitted).   

        We conclude that the district court did not abuse its 

discretion.  These plaintiffs had notice that to remain eligible for the 


                                    ‐25‐ 
    IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

VCF they had to certify their interrogatories by the December 2 

deadline to pursue their claims in court, or discontinue their civil 

actions prior to the deadline set by the Zadroga Act and its 

regulations.  Indeed, there is nothing in the record to suggest that 

these 31 plaintiffs did not have the same information and choices as 

the plaintiffs affected by the December 8 order, those plaintiffs who 

chose to withdraw their civil actions to enroll in the VCF, or those 

plaintiffs who pursued their claims by complying with the district 

courtʹs orders.  

        This is not an ʺexceptional case[ ]ʺ that warrants a 

ʺfar‐reaching equitable remedy,ʺ and the district court did not abuse 

its discretion in refusing to dismiss these claims nunc pro tunc.  Id.  

Accordingly, we affirm the district courtʹs dismissal of the claims of 

the 31 plaintiffs for failure to prosecute.    

                             CONCLUSION 

        We conclude that the district court erred in granting summary 

judgment to plaintiffs based solely on their answer ʺnoneʺ to the 

ʺdiagnosedʺ condition interrogatory and without considering the 

record as a whole.  The district court did not, however, abuse its 

discretion in dismissing the claims of the 31 plaintiffs for failure to 

prosecute.  Accordingly, the July 25 order is AFFIRMED IN PART 




                                    ‐26‐ 
IN RE: WORLD TRADE CTR. LOWER MANHATTAN DISASTER SITE LITIG.  

and VACATED IN PART.  The August 9 order is VACATED.  The 

case is REMANDED for further proceedings.   




                              ‐27‐